I     .


I        ’




                 OFFICE   OFTHE       ATTORNEY         GENERAL   OF TEXAS
                                             AUSTIN

Q-       0. kUNN
I-OPI-




    l?onorableL. A. Woods
    stats 3uperlntondeat or
    mblio m8truotun
    Au8t in, Texas

    Dew Sin




                                                                  eat   for M op%Jllcm,
    ,tatcd. in your
                                                                                          i


                                                        ts lor stuck&8 In


                                                    the uaited state8 Oovem-
                                                    raiabg   or ma&era 0r the

                                      pwtaen0 or alcatlon   ju6tffle8
                                       the state Camptrallor or Pub110
                                       of &SO per year for thcma 8tu-
                                      IartmAotion       the pedambl oovema#at
             alw       providea   ‘oompulwtbnl?*
           I    ’

,    ,’




                      **DC. I.. h. Vuoda, Stats     superlntandsnt
           of Public fLIstnactlon,    presided over a mwtlng of
           WIS AdvlSOrJr   COmalttw, compowl      of repres6ntattvu
           or ua0r     ~0udg68,   86n~0r   CO~B~SS.    ati  ~60~16 rra
           VU i OUS p&6868    Or tXWd68      aad %ZIdUStF~,                        UhO Y6N
           Oa%lOd tOg6thW       t0 d6rfn6 th6 iltWXlh&J                           Or tb6 tdJ-RS-
           ‘VOWtiOtUl    aIIa/Or   ternips).    6dUCIctiOn’,                        a8 ,U86d ia
           S. 1). Uo. 163, an A@t of the Irolrty-setatth                                   L&s-
           latur6,      vhlclppropriat*s
                             h                                 $325,000.00 to b6 dls-
           trfbated         on a par 6aplta bash                      to   the junior,
           cOlhge8          &a1886 thsrein.

                         “‘&ft6P     disau88ion                by     WlrioUa      rspr686nta-
           ttvos      of th6   comaittw      th6               r0mving           aotion uaa ma6
           by Da.     John    E. oray,    rm6otor
                                               0r th6 LSm8.r union
           nmlor collegcr at maumnt,        Bums, mad 86aoaded by
           Dwa S. B. Bards        OE tbs Bwth Tuas 8tak 2eaotmrs
           Cullrge or Denton, funs - 'thatthl6group           r66-
           to *    stak mpert#at        0r s4boatw    that tb tam
           ‘YOWtfd       and/or    t6-u     6dUO8tbkS', U $wd      in
           tLu JuniOP C&16&6 LW,        tM C~StMl6d   t0 WcbuL COUl’868
           ~lr w   rta48    0r  -

                            1.   tnuiaess,
                            2   Era&s sad inclurtry,
                             ': hcmmiaking,aod
                            1 . @*lcultwu    -

           SU&  OWS68           to     load      to    OWUQ8tiOxWd               a~ustwnt          6t the
           Wd  Uf tVU         YUFS      OF      1688      Or    COiiSg6         tw-’

                            "Thh     7sotlua        anrrisd unuIfmOualg.*

                            YOU ah&t irmmbh8d                   US Vlth 8 60~7 Or thr fOm8 Of
    OQBtZ’SOt  t&t          YU  rad6      b6tU6.a    the            tlBlt6d      Bt6tOS Ojv6FWWnt
    md   tkU j~&lOr          QOuOgeS        in qU68tlOB.                 ThO     fOX% Of GOntWCt
    &ov8       that   tha    tluinkor          OS   th4    kwd         poror8          lttaadfng    t&m   aol-
    1    a8 f#&.r   W    trrr,       Qf         th6  OODtNat               donot   t6k6 th6  OrdN
    co‘f kgr   aourwo    ud      t&at           #ytMularly               thmy dQ not    take  w
    “YOWtiQld’        OC ‘tititi                   WWHS,              tOWit,     OOUFWS   ia bpU~h688,
    tmdas       and   ln&astrf,        haas-,                   amI    agrhwltuw,             leablng  to
    occup*tiomi         ‘adjustaunt at t&6 6n5 af tvo y6ara.                                  Th6 aontraat
                                                                                                      .        G.96
                                                                                                                 ,




shove      tbrat     they    t&4     only      a   total     Or   280   hours     31    york   &&i&led
Solely    *to ~rspare       tralneas both aontslly                       and p&yoioally          for
~t~tlSiv*     PilOt    tHliIllIl& i&3 WM   tiVUX36d                      rli&ht        COUPSUN,           Wd
that    the York    is divided into     cnurs68 IS
                                          irrllowac mathematics,
physics, ei*ll air r6gulatioa8, nsvtgatlon, g6ner61 wrvio~,
-8 0pe332tm 0r aimtdt,     code, tilltary aad physical ,trsln-
iIIg,     airWArt         ~dQIItir:CtttfQZI,         silftwy        SCi6nC6       and    dfSCipli~,
and      msta3rolo~.

                     Tlu ody authorfty row the payment     ot 50.00 we
oapita      by      the
                     Hat6  to junfo~ cone 68 Is the anthart ty gruat68
fn      S6Mt13 Bf.rl  SO. 163,  Acts 1942, $ 7th. X,6&, pari  Of Vhfah
18      aodlried as wticl6     28l5j-1, Vsrnon's htUaOtat6d  cl~ll Statute*
0r      48,~~.       Part or raid seaats 9111 made                       as rollova;
                    a,a3atioo 1. There shall b6 approprlst6d
          bI6uaIsJ.ly fr6a mnmyr  In tb6 Sat6 Trusuq     tbot
          oth6mfIs6  approprfatrd an auount  rufffcient to
          6u@pl6mlt lo6aL runds in th6 progsr support, &a&n-
          t6IWlO6,  op6ratIon and lz8proY6mnt ,ot th6 ?ub&ia
          -0P    COll6g88  Of fUa8,   vhfch Ob6t th4 StS&6rbS
          a8 h6r6l.n prorldad; rurd said sua shall b6 rlloaated
          On 6 basla aad In a               -6f            h6refnrlteo      &WoYM6d.

                          *seaa .
                                .Yo b elafglbl~                     fez uato            MWLYO
          a proporttanato shan 0r thfs appropriation, a
          Public JunLor mlkSg6 rulst b6 a6CMdited          a8 6 flret
          class Junior Collsge by the stat6 Dcrprrrtmnt of
          6duoatign,     und ths skte   Dqawaent or muoatbn            1s
          hervby author?rsd to wt up -60          and provIslc+M
          by vhlah PublSa Junior Colleges pay b6 lnspeot6d
          and accred:ted.      And providsrd further that to be
          lligIbl6 to partlaipata ln 6ny bLenula1 appmprta-
          tlaa, each PublLo JunLor Collegs shall OffOr a rLn-
                 of tventy-few     (24) s6alest6r howr or *0crt1t?aal
          3    OP    t6S"JS&d OOUL’ WS. md proYld6d     rWth6?     tit
          ln oml6r to b6 ll&Ibla to partfoIpat6         In any bl-
          61ualal ap rqwlatfm       6aah Public Jualar    CoUsga     6haU
          hav6 oomp P led vlth   all *tisttng  lava,   rules   6ml
          M@lbtbSlS     OY6e       the 68+.4kb&trhPlrat rad  9d.t4tO-
          nanao or Mb f la Junior   UolLag*r.     It rhru ba muda-
          tory that 6a6h laatltutton    p6rtlalpatIng     La th6
          fuads h6rvIn provLd6d she&l1 aoll6at from 6a6h pupil
          anrollaa, mRtrlculatSon and othw astrfnn   i608 not
          lsss than the 6amnts provld6d for by l6v 6nd by
          other atata suppoa-ted institutions of higtmr l6arnI.q~
       I     ’




s?n.       L. A. Woods - ?,a          4


           a8 provided in Articke 2654A, 2654!3, yrd 265&C, Ra-
           rlaad civtl atetutaa or rexst.

                  *36c, 3. . . . Prmidad that each of the
        rbov. Public JunLor Collageb ahall qu@llfy vithim
        tha nquframenta      of thla let) and wovlded furthor
       ‘that ttm fuuda here appropriated ahall be dieburred
        to end dlrtclbuted w          the ?ubliu -or     College8
        whlah uu8lLfy to neelrr It Qp tb baa18 ot fifty
              00) Dalla&Ya per caplf4    for esch Tull trae
        a
        ‘Ezat    p6r 8ah 0 lwtie    ynIP# and pco*idlq   that
        ‘full $Im student’ aa heretn uoed la defined aa a
        ltud6nt  do-    fLftem (15 aewat6r hour8 of work,
        and that ttn twmbw of ml 1 tM6 atudente enrolLed
        in say  a&o01   to be benefited bJ thla Act rhsll be
        datwdrmd     by dlvidLog the total number of amater
        hour at work camled w all ltudent~ oi fhs whool,
        ls of ~ovembor lat In my ftecti year, by fitteam
           (15) .-
                       We call      attsatLoa     to the provlaLoa in the Bill uhioh
ppovider that eaah “junior aell6igo ball                    offer: a si             of   twelxty-
four (24)~ lmrtelr           howr         al ~ocatlonal   ax&or tamlml         CQWMI”
uxl to the p~vlalon Mioh provider that the funda appropriated
‘ah611 be diaburaed to and diatrlbutad emorq tb gublle juetor
collegoa . l . an a brai 0r fifty ($5o,oo) dollsre par capita
fo r sa o hfull
              time rtudent p a rlaholartia y o u,  a ndp e~h f h g
t&et   %ll time student’ iu heac)Zn used ia’d6ffned as a student
doing riftoen (15) aaaeate~ hawe of York."
               lie undaratud  that  the vomla ‘a etude& doing
llftesa          (15
              rePrater hour8 of vopII”.wena a student taking
claoeaa tha 1 tot&l 15 houra a veek for a ameater, a emetsr
berry a ten of 18 veeka. TImWow,         b atudent dofag 15 s&water
how-a of work vould attwd    claasaa for a total of 233 houra, If he
ampleted hla VoFk. Xovever the tmlnesa under tho Oovornmoxkt
contract lm qwrtion tab oaiy 240 howr of worlrj ti,    thecCrfor0,
they uu not rtudenta doing G remmiter, houra of voa?k.
              Uo be1i.v. t&t a readS.q of nld entlze Bernto
till 163 8hcw8 milt  the trunode tnuag   uork  In t&a juni.or
collegea undslr the term of said Oovamnt      contraat we not
“fill tima ltudmta” wlthkn the mew       of the Bill.
                       A reailing     0s    tJu   6at1rO Bill8 ahovr   that   )a0    ltu4enta
    r   ’




x~rr. L. A. Woods       - Pry;0 5


referrod    to   In   the Bill are 'collage students*  Ln the orUIna,-y
sense of those mrda.          Ther e~orornment lrlatlon tralnma
are not “college   students” at that     term ?a ordtrurl~    used.
Uh~n vo take   into ocxaaldemtion that fact,     and the further
fact that   they ape not *full time atudsntsw w?thln the defi-
nition o? th6 at&       uo do not boliote tho LogL*l~tum tn-
tondod tht    aucb trdne68    should be inoluded 4mmg      those
studenta on which the $m.OO per capita paid by the Stats to
the Junior eolLqea is c&leulMad.
              Our, an*ver to y’ouc qusatlon La tihat    the Strte
Dqemtuanl of li&oatidO   is not juat~led     In aorttify*    to tha
State Ccmptrollor of Public Acoounxa payment of z.O$eper
y68r foe those ~raSnoe8 mcedt*      lnotructiom UJ
terms of the Fedem Ooremment aontract Umuut whiti you bak.
                                         y~tare very truly




                                                   .